WOODS, Circuit Judge.
The quesrion presented by this petition is. whether the bankrupt is entitled to the exemptions allowed by the Code of Georgia, as the head of a family. The bankrupt, at the date of his bankruptcy, was, and now is. an unmarried man. residing in Athens. Georgia, but not keeping house there. He has a mother and an unmarried sister, twenty years of age, who are boarding with a married sister of the bankrupt, in Augusta, Georgia. The mother and unmarried sister have no means of support, and the bankrupt, since the year 1S72, has supported them by his contributions, but it does not appear that they are unable to maintain themeselves by labor. Under this state of facts, can the bankrupt be called the “head of a family”? We think not. The supreme court of Georgia has given a very liberal construction to the phrase, “head of a family.” In Marsh v. Lazenby, 41 Ga. 153. it was held that “an unmarried man, whose indigent mother and sisters live with him, and are supported by him. is the ‘head of a family,’ in the sense in which the term is used by the constitution of the state, and is entitled to a homestead.” But this definition, liberal as it is, does not include the case of the bankrupt, for the mother and sister of the bankrupt do not live with him. He, a single man, without family of his own. lives in one town, and supports, by his contributions, his mother and unmarried sister, who live in another town, and are inmates of the family of a married sister of the bankrupt. To call a man, so situated, the “head, of a family.” is. in my opinion, unwarrantably extending the meaning of the phrase. The bankrupt and his mother and unmarried sister do not constitute a family: the bankrupt cannot, therefore. be the head of a family, for “a family *957is a collective body of persons, who live in one house, and under one head or manager.” "Webst. Diet. I agree in opinion with the district court, that the bankrupt is not the head of a family, and is not, therefore, entitled to the exemptions allowed the head of a family.